internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-136977-01 cc tege eoeg teb director tax exempt bonds attention clifford gannett manager teb outreach planning and review taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend district association state bonds dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree tam-136977-01 f dollar_figureg h percent date date year year company state statutes issue whether the bonds satisfy the requirements of sec_148 of the internal_revenue_code for the exception to rebate for governmental units issuing dollar_figure or less of bonds conclusion the bonds do not satisfy the sec_148 requirements for the exception to rebate for governmental units issuing dollar_figure or less of bonds facts the district issued the bonds on date under a single indenture as part of a consecutive series of ten bonds the bonds were the first bonds in the series the remaining nine bonds in the series the additional bonds were issued by nine different state school districts the additional issuers the district’s costs of issuance for the bonds were dollar_figurea the bonds and the additional bonds collectively the program bonds were issued days apart beginning on date and ending on date the district and the additional issuers issued the program bonds on behalf of the association to fund the association’s small issuer loan program for year the district and the additional issuers issued the program bonds after the company the association’s financial advisor and small issuer loan program administrator contacted the district and the additional issuers on behalf of the association according to the association’s resolution which authorized the small issuer loan program the purpose of that program is to provide funds for the association to acquire or construct projects that will be leased to state school districts or to reimburse school districts for their costs incurred for projects the association’s resolution provides that in order to obtain the full benefits of the exemption from ‘the rebate requirements’ no issuing district could tam-136977-01 incur more than dollar_figure in debt in any calendar_year in which the district issued bonds to fund the association’s small issuer loan program the indenture limited the district and each of the additional issuers to issuing only one series of bonds in the total principal_amount of dollar_figureb which is less than dollar_figure the terms of each of the program bonds are identical in all respects other than interest rates and credit quality ratings assigned by a rating agency the total principal_amount of each of the program bonds is dollar_figureb consequently the aggregate principal_amount of the program bonds is dollar_figurec x dollar_figureb the proceeds of the program bonds were deposited into various funds including the project fund the debt service reserve fund the costs of issuance fund and the redemption fund the program bonds are secured_by a single trust estate that consists of the leases and projects financed with the proceeds of the program bonds the proceeds investments and investment earnings held in the various funds and accounts of the program bonds the district and the additional issuers assigned their interests in the trust estate to the association school district borrowers of the proceeds of the program bonds under the small issuer loan program submitted a request and certain information to the company no application fee or loan origination fee was required after review and approval by the state board_of education and the relevant state legislative committee the association entered into the lease with the school district borrower the association allocated the proceeds of the bonds to twelve leases ten districts other than the district were parties to ten leases with the association the projects financed for these ten districts were educational equipment improvements to particular schools and district wide improvements the district was a party to the remaining two leases with the association which total dollar_figured the projects financed for the district were improvements to particular schools and district wide improvements the association did not conduct a demand survey to assess the extent of state school districts’ interest in borrowing under the small issuer loan program or to determine the size of any bond issue to fund that program for year from its inception in year pursuant to the agreement the association was intended to serve as and has served as a state issuing agency for equipment lease revenue bonds in order to afford borrower school districts the benefits of economies in financing that may be realized in a pooled financing eg costs for financial advisor fees bond counsel fees and other similar costs may be shared by borrowers who participate in the association’s pooled financings from year through year the association issued lease revenue bonds in the aggregate principal_amount of dollar_figuree the proceeds of the association’s bonds were loaned to over f state school districts primarily to purchase equipment under leases between the association and the borrowing district the districts’ leases secured the association’s bonds in year the tam-136977-01 association issued bonds in the total principal_amount of not less than dollar_figureg which is in excess of dollar_figure the proceeds of the program bonds were invested in a guaranteed investment contract pursuant to the investment agreement according to the terms of the investment agreement proceeds of the program bonds could be withdrawn according to a prescribed draw schedule for any purpose set forth in the indenture the agent determined that the yield on the proceeds of the bonds invested pursuant to the investment agreement exceeded the yield on the bonds by h percent law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include the interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any arbitrage_bond within the meaning of sec_148 under sec_148 the direct or indirect investment of the gross_proceeds of an issue in higher_yielding_investments causes the bonds of the issue to be arbitrage_bonds sec_148 generally requires that the arbitrage earned be rebated to the united_states sec_148 provides an exception to the sec_148 rebate requirement for governmental units issuing dollar_figure or less of bonds under sec_148 the following requirements must be satisfied i the issue is issued by a governmental_unit with general taxing powers ii no bond which is part of the issue is a private_activity_bond iii percent or more of the net_proceeds of such issue are to be used for local governmental activities of the issuer or of a governmental_unit the jurisdiction of which is entirely within the jurisdiction of the issuer and iv the aggregate face_amount of all tax-exempt_bonds other than private_activity_bonds issued by the governmental_unit during the calendar_year in which such issue is issued is not reasonably expected to exceed dollar_figure under sec_150 the term net_proceeds means with respect to any issue the proceeds of such issue reduced by amounts in a reasonably required reserve or replacement fund sec_148 provides in part that for purposes of sec_148 an entity formed or to the extent provided by the secretary availed of to avoid the purposes of sec_148 and all other entities benefitting thereby shall be this amount may represent only a portion of the bonds issued by the association in year tam-136977-01 treated as one issuer under sec_1_148-8 of the income_tax regulations situations in which an entity is formed_or_availed_of to avoid the purposes of the dollar_figure size limitation include those in which the issuer issues bonds which but for the dollar_figure size limitation would have been issued by another entity and the issuer does not receive a substantial benefit from the project financed by the bonds four requirements must be met in order to satisfy the sec_148 exception to rebate for governmental units issuing dollar_figure or less of bonds we assume for purposes of this technical_advice_memorandum that the bonds were issued by a governmental_unit with general taxing powers and that no bond is a private_activity_bond hence the bonds would satisfy the sec_148 and ii requirements less than percent of the bonds were used for local_government activities of the issuer we conclude that the bonds fail to satisfy the sec_148 requirement that percent or more of the net_proceeds are to be used for the district’s local_government activities or for a governmental_unit entirely within the jurisdiction of the district assuming that the association’s allocations are correct proceeds of the bonds were allocated to a total of twelve leases the district entered into two of these leases which total dollar_figured an amount which is less than percent of the net_proceeds of the bonds ten school districts other than the district entered into the remaining leases the projects financed for the ten districts other than the district were educational equipment improvements to particular schools within these ten districts and district wide improvements within these ten districts hence percent or more of the proceeds of the bonds were not used for projects within the district’s jurisdiction the district argues that the state statutes should be interpreted to create a joint responsibility among the district and other state school districts to educate students in other state school districts and hence that the projects financed in the other districts also benefitted the district we disagree the state statutes make no mention of school district jurisdiction authority or responsibility furthermore the district presented no facts to establish that it and the ten borrower school districts are jointly responsible for the education safety or similar matters of all state students rather than only those students within each individual district’s authorized jurisdiction the district presented no facts to indicate that the ten other districts are entirely within the jurisdiction of the district the bonds when appropriately aggregated are part of an issue of bonds that exceeds dollar_figure we also conclude that the bonds fail to satisfy sec_148 because when entities are appropriately aggregated the aggregate face_amount of all tax- exempt bonds issued by the district in year exceeds dollar_figure under sec_148 and sec_1_148-8 the association availed of the district to avoid the purposes of sec_148 because but for the dollar_figure size limitation the association would have issued the bonds as part of a tam-136977-01 larger issue of bonds and the district did not receive a substantial benefit from the projects financed with the proceeds of the bonds the agreement authorizing the formation of the association designates the association as an issuing agency for state lease revenue pooled financings such as the program bonds the purpose of which is to eliminate the need for state school districts to independently incur costs to independently issue bonds consistent with its purpose the association issued multiple lease revenue pooled bond issues from year through year in the aggregate principal_amount of not less than dollar_figuree and did so for the same purpose for which the district issued the bonds on the association’s behalf ie to make funds available to state school districts to purchase equipment under leases between the association and the borrowing district nonetheless instead of adhering to its six-year practice of serving as an issuing agency for lease revenue pooled bond issues the association through the company its financial advisor and administrator of the small issuer loan program solicited the district and the additional issuers to issue bonds on behalf of the association although soliciting the district and the additional issuers to issue the program bonds ignores the association’s purpose to act as an issuing agency no business_purpose was provided to explain this change however the association’s resolution authorizing the small issuer loan program provides that in order to obtain the full benefits of the exemption from ‘the rebate requirements’ no issuing district could incur more than dollar_figure in debt in any calendar_year in which the district issued bonds to fund the association’s small issuer loan program the facts are consistent with the resolution statement the association limited the district and the additional districts to issuing each of the program bonds in the total principal_amount of dollar_figureb and offered no business_purpose to explain this limitation the size of the program bonds was not based on the results of a demand survey but instead the aggregate principal_amount of the program bonds was based on the number of issuers that the association solicited to issue bonds moreover the association administered the program bonds as if the association had issued those bonds neither the district nor any of the additional issuers managed or were involved in any aspect of the administration of the association’s small issuer loan program instead the association created the small issuer loan program and all borrower districts including the district applied directly to the association to borrow from that program the association retained the sole program administrator for the small issuer program and there are no facts to indicate that the district or the additional issuers provided input or were permitted to approve the association’s selection the association not the district or any additional issuer entered into the lease with the borrower school district the bonds were issued pursuant to a single indenture and are secured_by a single trust estate that consists of the leases and projects financed with the proceeds of the program bonds the proceeds investments and investment earnings in the various funds and accounts of the program bonds furthermore although the district issued the bonds and could have financed its projects without participating the association’s small issuer loan program the district did not do so instead the district provided the proceeds to the association to partially fund the small tam-136977-01 issuer program and then borrowed from that program to finance projects within the district the district did not receive a substantial benefit from the projects financed with the proceeds of the bonds assuming that the association’s allocations of expenditures to the proceeds of the bonds are correct twelve leases were financed with those proceeds the district borrowed to finance the costs of improvements to particular schools within the district and to finance district wide improvements within the district we do not question that the district benefitted from these projects however the association also allocated ten leases for projects in ten school districts other than the district to the bonds these ten leases financed educational equipment improvements to particular schools and district wide improvements within the jurisdiction of districts other than the district ie projects that substantially benefitted the other districts the district presented no facts to establish that it and the borrowing districts are jointly responsible for the education safety or similar matters of all state students rather than only those students within each individual district’s jurisdiction and thus that the district substantially benefitted from projects outside of its jurisdiction hence we conclude that under sec_1_148-8 the district did not receive a substantial benefit from the projects financed by the bonds having concluded that the association availed of the district to avoid the purposes of sec_148 we next consider whether the aggregate amount of bonds issued by the district exceeds dollar_figure the association benefitted from the fact that it used the district to avoid the purposes of sec_148 this benefit consisted of additional investment_proceeds because of retained rebatable arbitrage that the association used to pay administrative costs and to make additional loans because of the association’s use of the district and its benefit therefrom it is appropriate to aggregate the bonds issued by the association and the bonds issued by the district as a result of this aggregation because the association issued more than dollar_figure in bonds in year the district is deemed to have issued more than dollar_figure in bonds thus the bonds are subject_to rebate caveat s because our conclusion in this case was based on the sec_148 aggregation rule we express no opinion as to whether the program bonds may constitute a single issue under sec_1_150-1 in addition we express no opinion as to whether the bonds may be appropriately aggregated with bonds issued by entities other than the association a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent if additional facts demonstrate that the association similarly availed of the additional issuers to avoid the purposes of sec_148 it would be appropriate to aggregate bonds issued by the association and each of the additional issuers
